Citation Nr: 1404294	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a disability manifested by syncope.

3.  Entitlement to service connection for an organic sleep disorder, to include sleep apnea.

4.  Entitlement to higher initial ratings for degenerative joint disease of the right knee, evaluated as 10 percent disabling from October 1, 2008 to December 13, 2012, as 100 percent disabling from December 14, 2012 to March 31, 2014, and as 30 percent disabling from February 1, 2014.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy and carpal tunnel syndrome of the left (major) hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1988 to September 2008.  The evidence of record demonstrates that the Veteran is a recipient of the Bronze Star Medal with a "V" device, as well as the Combat Action Badge.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of April 2009 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In its April 2009 decision, the RO awarded the Veteran service connection for a lumbar spine disability, rated 10 percent disabling; for right and left knee disabilities, each rated 10 percent disabling; and for peripheral neuropathy with carpal tunnel syndrome of the left upper extremity, rated noncompensably disabling.  The RO also denied the Veteran's service-connection claims for a bilateral hearing loss disability, syncope, sleep impairment, and for mood swings with other PTSD-like symptoms.  The Veteran disagreed with each of these assigned initial ratings and with the denials of these service-connection claims.  He perfected an appeal as to all eight issues. 

In June 2011, the Veteran clarified that his prior service-connection claim for sleep impairment also encompassed a claim for sleep apnea.  The RO denied entitlement to service-connection for sleep apnea in the above-referenced December 2011 rating decision.  The Veteran disagreed with this determination, and he perfected an appeal as to this issue as well.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in May 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Veteran has submitted additional lay and medical evidence directly to the Board both at this May 2012 hearing and at times subsequent, accompanied by written waivers of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

During the pendency of the appeal, the RO increased the Veteran's lumbar spine disability rating from 10 to 40 percent, effective July 15, 2011.  The Veteran expressed satisfaction with this determination, and requested his appeal be withdrawn as to this issue.  The Board dismissed the issue in a January 2013 decision.  

In January 2013, the Board remanded the instant issues for development of the record.  While the appeal was in remand status, service connection for posttraumatic stress disorder (PTSD).  As this constitutes a full grant of the Veteran's appeal as it pertains to service connection for an acquired psychiatric disorder, the Board will not further address this claim.  The RO also increased the evaluation assigned to the Veteran's peripheral neuropathy and carpal tunnel syndrome of the left upper extremity, effective October 1, 2008; and assigned higher ratings for the Veteran's right knee disability.  Specifically, the right knee disability was assigned a 100 percent rating from December 14, 2014 to March 31, 2014 based on the need for convalescence following surgery, and a 30 percent evaluation from February 1, 2014.  The issues as stated above have been characterized to encompass the changes in the evaluation of these disabilities.

The issues of entitlement to service connection for left ear hearing loss disability, a sleep disorder, and syncope, as well as the evaluation of the Veteran's right knee disability for the period from February 1, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss disability for VA compensation purposes.

2.  For the period from October 1, 2008 to December 13, 2012, the Veteran's right knee disability was manifested by full extension and flexion to 85 degrees; minimal laxity was present.

3.  The Veteran's left knee disability is manifested by full extension and flexion to 90 degrees; minimal laxity was present.

4.  The Veteran's left upper extremity peripheral neuropathy and carpal tunnel syndrome is manifested by symptoms approximating moderate partial paralysis.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  For the period from October 1, 2008 to December 13, 2012 the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

3.  For the period from October 1, 2008 to December 13, 2012, the criteria for a separate 10 percent rating for instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

5.  The criteria for a separate 10 percent rating for instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2013).

6.  The criteria for a 30 percent evaluation for left upper extremity peripheral neuropathy and carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2008 discussed the evidence necessary to support the Veteran's claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for his knee disabilities and peripheral neuropathy and carpal tunnel syndrome of the left upper extremity.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. 

With respect to VA's duty to assist, VA treatment records and private treatment records have been obtained and associated with the record.  VA examinations have been conducted.  The Board finds that the examinations were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions. 

The Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ fully explained the issues on appeal during the hearings and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  By contrast, the hearings focused on the evidence necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

Analysis

Service Connection for Right Ear Hearing Loss Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) and cardiovascular renal disease may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

On service department examination in February 1983, the Veteran denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
15

On appointment examination in June 1986, the Veteran denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
25
25
15
LEFT
15
5
0
15
15

The examiner made no notation regarding hearing loss in the summary of defects and diagnoses, and the Veteran was found to be qualified for the reserve officer training corps.  

On physical examination for entrance onto active duty in February 1988, the Veteran denied ear trouble and hearing loss.  The following puretone thresholds were elicited on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
0
LEFT
10
5
0
5
15

On annual physical examination in May 1989, the Veteran denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
0
LEFT
10
5
20
30
25

In July 1991, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
10
5
15
20

In January 1997, the following puretone thresholds were elicited on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
10
0
5
20
20

In July 2010, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
0
LEFT
-10
10
20
30
25
		
On examination in January 2003, the Veteran denied ear trouble.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
25
LEFT
15
10
25
35
40

In November 2005, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
10
LEFT
5
5
20
30
35

In February 2007, the Veteran denied ear trouble.  Audiometric testing in March 2007 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
5
LEFT
5
0
20
30
25

The technician noted that at 2000 to 4000 Hertz on the left, there had been a significant threshold shift since the June 1986 evaluation.  

On separation examination in June 2008, the Veteran denied ear trouble.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
20
LEFT
10
10
30
40
40

The Veteran was examined by VA initially in February 2009.  His history was reviewed.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
10
20
20
30

Speech recognition scores were 100 percent on the right and 96 percent on the left.  

An additional VA examination was carried out in July 2011.  The examiner noted that the claims file was not available for review.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
10
10
20
25
30

The examiner noted that she could not supply an opinion regarding the etiology of the Veteran's hearing loss in the absence of the claims file.

During his May 2012 hearing before the undersigned, the Veteran testified that his hearing had worsened since his most recent examination.  He noted that he had been told that he talked to loudly on the phone and that he often had the television too loud.  

On VA examination in May 2013, the Veteran reported his history.  The examiner stated that the claims file was not available for review.  Audiometric testing revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
5
10
15
20
25

The examiner did not provide an opinion regarding the etiology of any currently present hearing loss.

Having reviewed the record, the Board has determined that service connection for right ear hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds for the right ear at 40 or greater in any relevant frequency, or 26 or greater in three or more frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the service records nor those subsequent to service demonstrate that the Veteran has ever had right ear hearing loss disability as defined by VA regulations.  The Board acknowledges the appellant's report that he has experienced a decrease in hearing acuity; however, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  

Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Knees

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

On VA general medical examination in January 2009, the Veteran's history was reviewed.  Examination of his knees revealed extension to zero degrees bilaterally, and flexion to 95 degrees on the right and 115 degrees on the left.  The knee joints were stable to anterior, posterior, and lateral stress.  McMurray and Lachman's tests were negative.  Both knees appeared enlarged, and arthritic.  There was no evidence of swelling or inflammation.   There was no pain or effusion on palpation of the knee joints.  There was no evidence of instability, locking, or loss of function.  There was evidence of pain during active and passive range of motion testing.  

In February 2010 the Veteran stated that his knee pain was constant.  He noted that he had a constant cracking sensation when transitioning between positions and walking.  

During his June 2011 DRO hearing, the Veteran testified that he had popping in his knees, and that they sometimes felt as if they would give way.  He noted that he could no longer run.  He stated that he has swelling after periods of activity.  

On VA examination in July 2011, the Veteran's history was reviewed.  He stated that his knee pain had continued to worsen.  He noted that his pain was aggravated by driving longer than two and one half hours, sitting more than two hours, walking more than two hours, mowing the grass, and kneeling.  He endorsed swelling from time to time and noted that he heard cracking and popping with movement.  He indicated that his knees had given way, right more than left, but that he had not fallen.  He indicated that his knees locked occasionally.  He denied dislocations.  He noted that he used ice and heat, rest, elevation, and avoidance of activity.  He reported that he was unable to exercise or move heavy objects.  Physical examination revealed symmetrical knees without evidence of edema, erythema, or effusion.  There was tenderness with palpation of the right knee joint.  Extension of the knees was to zero degrees bilaterally.  Flexion of the right knee was to 85 degrees, and flexion of the left was to 90 degrees.  Following repetitive movement, flexion of the right knee was to 85 degrees and flexion of the left was to 105 degrees.  The Veteran endorsed pain with movement and increased pain following repetitive movement.  There was no evidence of fatigue, weakness, or lack of endurance.  There was minimal laxity and pain with the posterior drawer test.  All other testing showed good stability.  The diagnosis was degenerative joint disease of the bilateral knees.

During his May 2012 hearing, the Veteran testified that he had difficulty when his knees were in the same position for any length of time.  He described how activity exacerbated his symptoms.  

On VA examination in May 2013, the Veteran's history was reviewed.  He reported that he had undergone right total knee replacement in December 2012, and that his right knee function and range of motion had increased and overall knee pain had decreased.  He reported continued bilateral knee stiffness with prolonged sitting.  Physical examination revealed left knee extension to zero degrees and flexion to 120 degrees, with objective evidence of painful motion at 105 degrees.  Following repetitive motion, left knee extension was to zero degrees and flexion was to 120 degrees.  Strength on the left was 5/5 for extension and flexion.  There was no instability and no evidence of recurrent patellar subluxation or dislocation.  Medial tibial stress syndrome, or shin splints, was identified.  No meniscal condition was noted on the left.  The diagnosis for the left knee was osteoarthritis.  


		Right Knee

The Board observes that the Veteran underwent right total knee replacement in December 2012.  The AOJ assigned a 100 percent evaluation based on convalescence for the period from December 14, 1012 through January 31, 2014.  However, because the period for the 100 percent rating based on convalescence has not yet expired and the severity of the disability following the expiration of that total rating cannot be ascertained, the Board has determined that the evaluation for the period beginning February 1, 2014 must be remanded for a current examination.  Thus, the only period that will be considered by the Board herein will be prior to assignment of the total rating, or prior to December 14, 2012.  

For the period under consideration, the Veteran's right knee disability is evaluated as 10 percent disabling pursuant to diagnostic code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27. 

For the period prior to December 14, 2012, the 10 percent evaluation of the right knee contemplates the presence of periarticular pathology and painful motion on flexion.  It also contemplates limitation of flexion to 45 degrees.  In order to warrant a higher evaluation for this period, the disability must have approximated the functional equivalent of limitation of flexion to 30 degrees.  Such is not shown by the objective evidence of record.  Rather, the evidence pertaining to the appeal period reflects that flexion was limited, at worst, to 85 degrees.  Extension has repeatedly been normal, to zero degrees.  

The Board has also considered whether separate compensable evaluations might apply under the other various criteria for evaluation of knee disability.  As noted, the Veteran has had normal extension.  However, laxity was noted during examination in July 2011.  As such, the Board finds that a separate 10 percent evaluation is warranted for slight instability.  The record does not reflect greater instability warranting a higher evaluation for this component of the Veteran's right knee disability.

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of painful motion.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations assigned herein are appropriate.

		Left Knee

The Veteran's right knee disability is evaluated as 10 percent disabling pursuant to diagnostic code 5010-5260.   

The 10 percent evaluation currently assigned to the Veteran's left knee contemplates the presence of periarticular pathology and painful motion on flexion.  It also contemplates limitation of flexion to 45 degrees.  In order to warrant a higher evaluation for this period, the disability must have approximated the functional equivalent of limitation of flexion to 30 degrees.  Such is not shown by the objective evidence of record.  Rather, the evidence pertaining to the appeal period reflects that flexion was limited, at worst, to 90 degrees.  Extension has repeatedly been normal, to zero degrees.  

The Board has also considered whether separate compensable evaluations might apply under the other various criteria for evaluation of knee disability.  As noted, the Veteran has had normal extension.  However, laxity was noted during examination in July 2011.  As such, the Board finds that a separate 10 percent evaluation is warranted for slight instability.  The record does not reflect greater instability warranting a higher evaluation for this component of the Veteran's left knee disability.

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of painful motion.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations assigned herein are appropriate.

	Peripheral Neuropathy and Carpal Tunnel Syndrome - Left Upper Extremity

The Veteran's left hand impairment is rated under Diagnostic Codes 8599-8515.  

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete paralysis of the median nerve with the dominant hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the place of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle finders remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb; at right angles to palm; weakened wrist; flexion; and pain with trophic disturbances, a 70 percent rating is warranted.  Incomplete, severe paralysis warrants assignment of a 50 percent rating; incomplete, moderate paralysis warrants a 30 percent rating; and incomplete mild paralysis warrants a 10 percent rating.

The words 'mild,' 'moderate' and 'severe' are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 (2013).  The term 'incomplete paralysis' as it pertains to peripheral nerve disabilities indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating will be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

On VA general medical examination in January 2009, the Veteran's history was reviewed.  There was no evidence of sensory or motor impairment.  The examiner provided a diagnosis of left cubital syndrome.  A February 2009 addendum report indicates that nerve conduction studies and EMG revealed left ulnar sensory peripheral neuropathy and mild left carpal tunnel syndrome.  

In February 2010 the Veteran stated that his carpal tunnel syndrome symptoms had persisted and were progressively worsening.  He indicated that he has swelling and numbness in his left hand and fingertips.  He noted that treatment recommended by his primary care provider did not provide relief.  

During his June 2011 hearing, the Veteran testified that he had numbness in his left hand when his arm was in certain positions.  

On VA neurological examination in July 2011, the Veteran's history was reviewed.  He described numbness in his left arm from the elbow down after driving or writing.  He noted that typing and writing took longer for him because of the disability, and that he had had to alter some activities due to problems with grip.  Motor examination revealed no wasting or atrophy, and strength was 5/5 throughout.  Sensory was intact to light touch.  Reflexes were +2/4 in the upper extremities.    

During his May 2012 hearing, the Veteran testified that he had a tingling sensation and loss of sensation from the fingers up through his left wrist.  He indicated that his grip strength was diminished and that he often used two hands to carry objects.  

On VA examination in May 2013, the examiner provided a diagnosis of carpal tunnel syndrome.  The Veteran's history was reviewed, and he reported his current symptoms, to include numbness, loss of grip strength, and dystonias.  The examiner noted that there was moderate intermittent pain and moderate parasthesias associated with the left upper extremity.  Wrist dorsiflexion and extension strength was 5/5.  There was no muscle atrophy.  Sensory examination was normal.  There were no trophic changes.  

Upon careful review of the record, the Board concludes that a 30 percent evaluation is warranted for the Veteran's left upper extremity carpal tunnel syndrome.  In that regard, the most recent VA examination resulted in a finding that the Veteran had moderate intermittent pain and paresthesias.  This is consistent with the Veteran's reports of sensory disturbance and difficulty with grip and holding objects.  

The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of pain in its evaluation of this disability.  
The regulation allows for evaluation of neuritis not characterized by organic changes to be evaluated, at maximum, as moderate incomplete paralysis.  As such, a higher evaluation for this disability is not available.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral knee disability.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's knee disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  

The Veteran's service-connected bilateral knee disability is manifested by signs and symptoms such as pain, stiffness, fatigability, minimal laxity, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The left upper extremity disability is manifested by signs and symptoms such as numbness and weakness of the hand and forearm, which impairs the Veteran's ability to perform repetitive motions and to hold and carry objects.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal and neurological disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee disability, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).



ORDER

Entitlement to service connection for right ear hearing loss is denied.

For the period from October 1, 2008 to December 13, 2012, an evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

For the period from October 1, 2008 to December 13, 2012, a separate 10 percent evaluation for instability of the right knee is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to a separate 10 percent evaluation for instability of the left knee is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to a 30 percent evaluation for peripheral neuropathy and carpal tunnel syndrome of the left hand is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

	Service Connection for Left Ear Hearing Loss Disability

As noted above, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Board notes that, while the more recent examinations have not shown left ear hearing loss disability, the Veteran's retirement examination in June 2008 did in fact show left ear hearing loss that is considered a disability for VA purposes.  

Although the Veteran has undergone three VA audiological examinations, none of the examiners has offered any discussion reconciling the retirement physical examination findings with those made more recently.  Notably, the two most recent VA examiners have specified that the claims file was not available for review.  Because it appears that the Veteran did in fact have left ear hearing loss disability for VA purposes at the time of retirement from service, and because there has been no opinion based on a complete review of the record, the Board concludes that clarification must be sought as to whether the Veteran has had left ear hearing loss for VA purposes at any time during the appellate period.

	Service Connection for Sleep Apnea and Syncope

The Veteran seeks service connection for a sleep disorder, to include sleep apnea, and for syncope.  The service treatment records reflect that the Veteran had episodes of syncope during service.  He has recently submitted medical treatise evidence discussing a potential relationship between syncope and sleep apnea.  He has also submitted a written statement by his wife describing how the Veteran snored when he slept, and that he sometimes awoke coughing and gagging.  She noted that the Veteran had been recently diagnosed with sleep apnea, and that the treatment allowed him to sleep better than he had previously.  

Because the evidence submitted by the Veteran in July 2013 suggests a relationship between his in-service episodes of syncope and his claimed sleep apnea, and because it also includes statements regarding symptoms during service, the Board finds that an additional examination to include consideration of this evidence is warranted.  

	Evaluation of Right Knee 

As noted, the Veteran underwent total right knee replacement in December 2012, and the AOJ assigned a total rating based on convalescence for the period from December 14, 2012 through January 31, 2014.  In order to determine the appropriate evaluation for the disability following expiration of the total evaluation, an examination is necessary.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has had left ear hearing loss disability at any time during the appellate period.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether left ear hearing loss disability has been present at any time during the appeal period.  If so, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such left ear hearing loss disability is related to any disease or injury in service. 

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Schedule the Veteran for an examination to determine the etiology of his claimed sleep disorder and any disability manifested by syncope.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file (to include the discussion in this remand, the treatise evidence submitted by the Veteran, and statements by his wife), and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current present sleep disorder or disability characterized by syncope is related to any disease or injury in service. 

The complete rationale for all opinions expressed should be set forth in the examination report.  Review of the entire file is required; however, attention is invited to the packet submitted by the Veteran in July 2013, specifically treatise evidence discussing a potential relationship between sleep apnea and syncope, and the written statement by the Veteran's wife.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should document all manifestations of the Veteran's right knee disability.  Specifically, the examiner should report the results of range of motion testing and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss due to the right knee disability that develops on repetitive use or during flare-up. 

The examiner should also indicate whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the action above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


